282 S.W.3d 415 (2009)
Zelma BELL, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69385.
Missouri Court of Appeals, Western District.
May 12, 2009.
Zelma Bell, Kansas City, KS, pro se.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, J., and THOMAS H. NEWTON, C.J.

ORDER
PER CURIAM:
Ms. Zelma Bell appeals the decision of the Labor and Industrial Relations Commission denying her request for unemployment benefits.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).